Per Curiam.

Respondent in this disciplinary proceeding was admitted to practice on May 5, 1937 at a term of the Appellate Division of the Supreme Court of the State of New York, Second Judicial Department.
On February 24, 1966 respondent was convicted, upon his plea of guilty, of a violation of section 657 of title 18 of the United States Code, in that he as an employee of a Federal Credit Union, insured by the Federal Savings and Loan Insurance Corporation, did knowingly embezzle moneys entrusted to his care of the value of more than $100. The said offense is a felony under .the law of New York State (Penal Law, §§ 1296, 1297; §§ 2, 2183). Upon .said conviction respondent automatically ceased to be an attorney. (Judiciary Law, § 90, subd. 4; Matter of Ginsberg, 1 N Y 2d 144.)
Accordingly, respondent should be disbarred from the practice of law.
Botein, P. J., McNally, Eager, Steuer and Capozzoli, JJ., concur.
Respondent struck from the roll of attorneys and counselors at law in the State of New York pursuant to subdivision 4 of section 90 of the Judiciary Law of the State of New York.